[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                      FILED
                      ________________________          U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                              October 17, 2007
                             No. 07-12183                  THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

                D. C. Docket No. 04-00122-CR-001-WDO-5

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,


                                  versus


EARL JOSEPH ZEIGLER,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Georgia
                     _________________________

                            (October 17, 2007)

Before DUBINA, BLACK and CARNES, Circuit Judges.

PER CURIAM:
      Earl Joseph Zeigler appeals his sentence imposed for violating his probation,

18 U.S.C. § 3565(a). Ziegler contends his sentence of 60 months’ imprisonment is

unreasonable because the district court did not adequately explain the upward

variance to the statutory maximum, when the advisory Guidelines range was 3 to 9

months.

      Under 18 U.S.C. § 3565(a), after the district court revokes a defendant’s

probation, the court shall consider the factors in 18 U.S.C. § 3553(a) before

imposing a term of imprisonment. United States v. Silva, 443 F.3d 795, 798 (11th

Cir. 2006). The “factors include the nature and circumstances of the offense, the

history and characteristics of the defendant, the need for the sentence imposed to

afford adequate deterrence to criminal conduct, the kinds of sentences and

sentencing ranges established under the applicable guidelines, and policy

statements issued by the Sentencing Commission.” Id. at 798-99 (citing

§ 3553(a)). “Chapter 7 of the Sentencing Guidelines governs violations of

probation and contains policy statements, one of which provides recommended

ranges of imprisonment applicable upon revocation.” Id. at 799 (citing U.S.S.G.

§ 7B1.4, p.s.).

      We have noted that when imposing a sentence falling far outside of the

Guidelines range, an extraordinary variance must be supported by extraordinary



                                          2
circumstances. United States v. McVay, 447 F.3d 1348, 1357 (11th Cir. 2006).

“The sentencing judge should set forth enough to satisfy the appellate court that he

has considered the parties’ arguments and has a reasoned basis for exercising his

own legal decision making authority.” Rita v. United States, 127 S. Ct. 2456, 2468

(2007).

      The Government concedes plain error because the district court did not set

forth its reasons for the sentence and the record is inadequate to conduct

meaningful appellate review. See United States v. Aguillard, 217 F.3d 1319, 1320

(11th Cir. 2000) (reviewing a sentencing argument raised for the first time on

appeal for plain error). We agree. Thus, we vacate and remand for resentencing.

      VACATED AND REMANDED.




                                          3